Citation Nr: 1513779	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to January 8, 2013, and as 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from June 1976 to August 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) in Roanoke, Virginia, that denied a compensable rating for the Veteran's service-connected bilateral hearing loss.

In a December 2013 rating decision, the RO granted a 20 percent rating for bilateral hearing loss, effective January 8, 2013.

In an October 2012 statement, the Veteran attempted to claim an effective date earlier than November 15, 2006, for the grant of service connection for peripheral neuropathy of the left lower extremity that was assigned an initial 10 percent evaluation.  Service connection was granted in April 2007, at which time the November 2006 effective date was assigned.  The Veteran did not express disagreement with the effective date within a year of the rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Nonetheless, the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.  

The Veteran also asserted that his "original" (April 2007) rating decision granted a (combined schedular) evaluation of 40 percent rather than the 30 percent evaluation "VA is currently providing."  This matter is referred to the AOJ for an appropriate written response to clarify the Veteran's concern.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In January 2012, the Veteran submitted a signed authorization for VA to obtain records of his treatment for hearing loss in November and December 2011 by L. Frederick Lassen, M.D.  He attached November and December 2011 unidentified, private graphed audiograms to his authorization.  The private treatment records identified by the Veteran were not requested.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014). 

The record includes a March 15, 2012, graphed audiogram performed at the Naval Medical Center in Portsmouth.  

The Veteran last underwent VA audiological examination in April 2012.  He averaged a 57 decibel (dB) loss for the right ear and a 58dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz.).  His speech recognition score on the Maryland CNC Word List was 84 percent in the right ear and 80 percent in the left ear.

A January 8, 2013, graphed audiogram, performed at the Naval Medical Center in Portsmouth, shows evidence of worsened speech discrimination on the Maryland CNC Word List.  Given the evidence of a change in the condition, he is entitled to a new examination.  See e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

According to the December 2013 rating decision, the RO was unable to interpret the January 8, 2013, graphed audiometric results and used puretone findings of the Veteran's April 2012 VA examination to reach its determination.  

The Board can remand uninterpreted audiograms for interpretation.  See e.g., Kelly v. Brown, 7 Vet. App. 471 (1995).  

Clarification from the Naval Medical Center at Portsmouth, which performed the March 15, 2012, and January 8, 2013, audiological testing, is necessary to interpret the graphed results and determine the specific pure tone threshold losses at 1,000, 2,000, 3,000 and 4,000 Hz.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment for bilateral hearing loss by L. Frederick Lassen, M.D., Landview Medical Center, 4868 Bridge Road, Suffolk, VA 23435.  Request that Dr. Lassen provide the pure tone thresholds in numerical (not just graphical) form for the Veteran's November and December 2011, and any subsequent, audiological tests in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.

2. Contact the Naval Medical Center in Portsmouth and request that it provide the pure tone thresholds in numerical (not just graphical) form for the Veteran's March 15, 2012 and January 8, 2013, and any subsequent, audiological tests in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file should be reviewed by, the designated examiner. 

The examiner should provide a full description of the functional effects of the Veteran's service-connected bilateral hearing loss.

Reasons should be provided for any opinions offered.

4. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




